UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q x QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the Quarterly Period ended June 30, 2010 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For transition period from to Commission File Number 000-53790 FIRST SENTRY BANCSHARES, INC. (Exact Name of Registrant as Specified in Charter) West Virginia 03-0398338 (State or Other Jurisdiction of Incorporation ororganization ) (I.R.S. Employer Identification No.) 823 Eighth Street, Huntington, West Virginia 25701 (Address of Principal Executive Offices) (Zip Code) (304) 522-6400 Registrant’s telephone number, including area code Not Applicable (Former name, former address and former fiscal year, if changedsince last report) Indicate by check mark whether the Registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNo o. Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes oNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act.(Check one): Large accelerated filero Accelerated filero Non-accelerated filero Smaller reporting companyx Indicate by check mark whether the Registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes oNo x. Indicate the number of shares outstanding of each of the Issuer’s classes of common stock as of the latest practicable date. 1,437,651 shares of Common Stock, par value $1.00 per share, were issued and outstanding as of August 13, 2010. FIRST SENTRY BANCSHARES, INC. Form 10-Q Quarterly Report Table of Contents PART I FINANCIAL INFORMATION 3 ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT’S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 24 Comparison of Financial Condition at June 30, 2010 and December 31, 2009 26 Comparison of Operating Results for the Three Months Ended June 30, 2010 and 2009 29 Comparison of Operating Results for the Six Months Ended June 30, 2010 and 2009 32 LIQUIDITY AND CAPITAL RESOURCES 35 Off-Balance Sheet Arrangements and Contractual Obligations 37 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 37 ITEM 4T. CONTROLS AND PROCEDURES 37 PART II OTHER INFORMATION 38 ITEM 1. LEGAL PROCEEDINGS 38 ITEM 1A. RISK FACTORS 38 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 38 ITEM 3. DEFAULTS UPON SENIOR SECURITIES 38 ITEM 4. REMOVED AND RESERVED 38 ITEM 5. OTHER INFORMATION 38 ITEM 6. EXHIBITS 38 SIGNATURES 39 PART I FINANCIAL INFORMATION ITEM
